188 F.2d 471
MOOREv.UNITED STATES.
No. 13464.
United States Court of Appeals Fifth Circuit.
April 25, 1951.
Rehearing Denied May 30, 1951.

Al L. Crystal, Houston, Tex., for appellant.
William R. Eckhardt, III, K. M. Nolen, Assts. U. S. Atty. and Brian S. Odem, U. S. Atty., all of Houston, Tex., for respondent.
Before HOLMES, McCORD and RUSSELL, Circuit Judges.
PER CURIAM.


1
A careful examination of the record in this case impels the conclusion that abundant evidence supports the verdict, and that appellant's conviction and sentence should be sustained. There was no error in the failure of the trial court to grant the motion for a bill of particulars and for a continuance. Wong Tai v. U. S., 273 U.S. 77, 82, 47 S.Ct. 300, 71 L.Ed. 545; Hart v. U. S., 5 Cir., 112 F.2d 128. Moreover, we find no reversible error either in the rulings on the evidence or in the denial of the motion to suppress the evidence. U. S. v. Rabinowitz, 339 U.S. 56, 60, 70 S.Ct. 430, 94 L.Ed. 653. Carroll v. U. S., 267 U.S. 132, 156-157, 45 S.Ct. 280, 69 L.Ed. 543.


2
Affirmed.